DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action acknowledges the applicant’s amendment filed on 4/27/2022. Claims 1-12 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and several dependent claims are considered indefinite since the additional limitations regarding a glass bottle and how it relates to various structures of the packing tray such as, “the glass bottle disposed upright in the recess” as recited in the claims raises the question of whether the intention is to claim the combination of the packing tray with the glass bottle, as opposed to whether the intent is to claim the sub combination of the packing tray only, and since claim 1 line 1 (A packing tray (10) for packaging glass bottles (B)) appears to indicate that the sub combination is claimed, this office action presumes that the intention is to claim only the sub combination of the packing tray, in order to give the claims their broadest reasonable interpretation. Therefore, all references in the claims to any glass bottle and its various structures are considered to be only statements of intended use with regard to the claimed packing tray.
Claim 2 recites the limitation “A packing assembly comprising the packing tray of claim 1 combined with one or more”. It is unclear what is meant by this limitation, whether it means there can be one bottom tray or one top tray or both, one or more top tray and one or more bottom tray or something else.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “glass bottles”, and the claim also recites “such as a glass wine bottle” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The phrase "such as" renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  Ex parte Steigewald, 131 USPQ 74.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    232
    351
    media_image1.png
    Greyscale


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown US 2002/0195371 A1.
With regards to claim 1, Brown discloses a packing tray 10 comprising: a plastic foam or molded fiber sheet (Para. 0010) comprising a top wall and an array of recessed cell pockets 20 extending from the top wall; the top wall having a peripheral surface 60 surrounding the array of cell pockets and defining a top reference plane TRP; each recessed cell pocket comprising an open ring-shaped recess having an upper ring wall potion 13 of a first diameter (FD) capable of being larger than some body diameter (BD) of some glass bottle, forming an upper part of the recess and extending along an elongated longitudinal axis LA transverse to the TRP and configured to be substantially aligned with a longitudinal axis of some glass bottle disposed upright in the recess; the ring-shaped recess having a lower ring wall portion having resilient elements 30 radially disposed and spaced apart about a circumference (C) of the ring-shaped recess and that extend radially inwardly from the first diameter (FD) and configured to engage the body diameter (BD) of some glass bottle and bend under lateral stress (LS) such that the resilient elements provide repeatable shock absorption; the peripheral surface of the packing tray being sized to engage inner walls of an outer shipping carton in which the packing tray and glass bottles in the array of cell pockets are capable of disposed for shipping.
		The packing tray of Brown discloses holding cylindrical containers that holds liquids, therefore it is capable of holding a glass wine bottle, the bottle having an upper neck portion  of a neck diameter and a lower body portion of a body diameter that is larger than the neck diameter. Such a limitation is considered an intended use.



    PNG
    media_image2.png
    276
    425
    media_image2.png
    Greyscale

Claim(s) 1-2, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. US 2019/0315564 A1, disclosed in Applicants IDS.
With regards to claim 1, Chung (Figs. 15 and 16) discloses a packing tray 1500 for packaging some glass bottles (B), such as some glass wine bottle, the bottle having an upper neck portion (UNP) of a neck diameter and a lower body portion (LBP) of a body diameter (BD) that is larger than the neck diameter, the packing tray comprising: a plastic foam or molded fiber sheet (Para. 0040) comprising a top wall and an array of recessed cell pockets extending from the top wall; the top wall having a peripheral surface surrounding the array of cell pockets and defining a top reference plane TRP; each recessed cell pocket comprising an open ring-shaped recess having an upper ring wall potion 1610 of a first diameter (FD) larger than the body diameter (BD) of some glass bottle, forming an upper part of the recess and extending along an elongated longitudinal axis LA transverse to the TRP and configured to be substantially aligned with a longitudinal axis of some glass bottle disposed upright in the recess; the ring-shaped recess having a lower ring wall portion 1612 having resilient elements 1614 radially disposed and spaced apart about a circumference (C) of the ring-shaped recess and that extend radially inwardly from the first diameter (FD) and configured to engage the body diameter (BD) of some glass bottle and bend under lateral stress (LS) such that the resilient elements provide repeatable shock absorption; the peripheral surface of the packing tray being sized to engage inner walls of an outer shipping carton in which the packing tray and some glass bottles in the array of cell pockets are capable of being disposed for shipping.
		
	With regards to claim 2, Chung (Figs. 5, 14, 15 and 16) discloses a packing assembly comprising the packing tray of claim 1 combined with one or more of: a bottom tray (shown in Fig. 14 and described in Para. 0066) having an array of bottom tray recesses aligned along the LA direction with the ring-shaped recesses of the packing tray, each bottom tray recess having an open top end configured to receive a lower body portion (LBP) of some glass bottle and a closed bottom end configured to engage a closed bottom end (CBE) of some glass bottle; a top tray (shown in Fig. 5 and described in Para. 0045 and 0066) having an array of top tray recesses aligned along the LA direction with the ring-shaped recesses of the packing tray 1500, each top tray recess having an open bottom end configured to receive an upper neck portion (UNP) of some glass bottle and an upper portion configured to engage and support the upper neck portion of some glass bottle.

	With regards to claim 9, Chung (Figs. 5, 14, 15 and 16) discloses the assembled packing tray 1500 and top tray (shown in Fig. 5 and described in Para. 0045 and 0066) define a gap (G) aligned in the LA direction in which a central body portion (CBP) of some glass bottle extends.

	With regards to claim 12, Chung (Figs. 5,14,15 and 16) discloses one or more of the aligned recesses of the packing tray 1500, bottom tray (shown in Fig. 14 and described in Para. 0040 and 0066) and top tray (shown in Fig. 5 and described in Para. 0045 and 0066)  are configured to accommodate some glass bottles of different body diameters.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. US 2019/0315564 A1, disclosed in Applicants IDS in view of Hurley US 6,290,057 B1.
With regards to claim 3, Chung (Figs. 5, 14, 15 and 16) discloses the claimed invention as stated above but it does not specifically disclose the packing tray and the bottom tray have complementary peripheral support members configured to support the packing tray above the bottom tray.
However, Hurley (Figs. 3 and 7) teaches that it was known in the art to have a three component packing assembly including a packing tray, bottom tray and top tray have the packing tray 22 and the bottom tray 24 have complementary peripheral support members 90/92 configured to support the packing tray above the bottom tray.
The inventions of Chung and Hurley are both drawn to the field of containers that are capable of holding items such as bottles. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the packing tray and bottom tray in Chung by providing complementary peripheral support members as taught by Hurley for the purposes of locking the two trays and bottle in place.

With regards to claim 4, Hurley further teaches the upper cell portion of the packing tray 22 extends downwardly from the top wall in the LA direction and includes one or more gaps 100 extending between adjacent recesses of the packing tray.

With regards to claim 5, Hurley further teaches the packing tray 22 has one or more recessed support posts 104 that extend downwardly from the top wall in the LA disposed between adjacent recesses of the packing tray.

With regards to claim 6, Hurley further teaches the packing tray 22 includes raised support posts 94 extending upwardly from the top wall in the LA direction and disposed between adjacent recesses of the packing tray.

With regards to claim 7, Hurley further teaches the raised support posts 94 of the packing tray engage the top tray 18/20.

With regards to claim 8, Hurley further teaches the top tray 18/20 recesses define a primary height (PH) of the top tray aligned in the LA direction, and the top tray has a plurality of top tray posts disposed between the top tray recesses 65 that define a secondary height (SH) aligned in the LA direction that is less than the primary height (PH), and the top tray recesses and top tray posts together define a ring-shaped cavity to support the bottle neck (BN) of some glass bottle.

With regards to claim 10, Hurley further teaches the bottom tray 24 has divider walls and posts disposed between adjacent bottom tray recesses.

With regards to claim 11, Hurley further teaches the closed bottom ends of the bottom tray recesses have deformable elements 76 to absorb vertical stress in the LA direction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        

/JENINE PAGAN/           Examiner, Art Unit 3736